Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying annual Report on Form 10-K of Net Profits Ten. for the year ended December 31, 2010, I certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: the annual Report on Form 10-K of Net Ten Profits. for the year ended December 31, 2010 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the annual Report on Form 10-K for the year ended December 31, 2010, fairly presents in all material respects, the financial condition and results of operations of Net Ten Profits By: /s/Gilad David Name: Gilad David Title: Principal Executive Officer and Director Date: March 31, 2011 By: /s/ Fouad Dasuka Name: Fouad Dasuka Title: Principal Executive Officer, Principal Accounting Officerand Director Date: March 31, 2011
